

117 HRES 48 IH: Recognizing the 113th anniversary of the founding of Alpha Kappa Alpha Sorority, Inc.
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 48IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Ms. Adams (for herself, Mrs. Watson Coleman, Ms. Johnson of Texas, Ms. Sewell, Ms. Williams of Georgia, Ms. Underwood, Ms. Wilson of Florida, and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the 113th anniversary of the founding of Alpha Kappa Alpha Sorority, Inc.Whereas Alpha Kappa Alpha Sorority, Incorporated, was founded on January 15, 1908, at Howard University in Washington, DC, by Anna Easter Brown, Beulah Elizabeth Burke, Lillie E. Burke, Marjorie Hill, Margaret Flagg Holmes, Ethel Hedgeman Lyle, Lavinia Norman, Lucy Diggs Slowe, and Marie Woolfolk Taylor;Whereas those original nine founders established Alpha Kappa Alpha on five core tenets: to cultivate and encourage high scholastic and ethical standards, to promote unity and friendship among college women, to study and help alleviate problems concerning girls and women in order to improve their social stature, to maintain a progressive interest in college life, and to be of Service to All Mankind;Whereas Alpha Kappa Alpha Sorority, Incorporated, was incorporated on January 29, 1913;Whereas Alpha Kappa Alpha membership now includes over 1,025 chapters with nearly 300,000 members worldwide;Whereas Alpha Kappa Alpha Sorority, Incorporated, is dedicated to implementing programs of service that enhance the well-being of local, national, and international communities;Whereas the theme of those service programs for 2018–2022 is Exemplifying Excellence Through Sustainable Service and will involve five program targets—(1)HBCU for Life: A Call to Action;(2)Women’s Healthcare and Wellness;(3)Building Your Economic Legacy;(4)The Arts!; and(5)Global Impact;Whereas Alpha Kappa Alpha Sorority, Incorporated’s signature service program for 2018–2022 is #CAP, an acronym for the College Admission Process, which assists students in the college application process by providing a hands-on approach and step-by-step guidance to facilitate admission;Whereas Alpha Kappa Alpha Sorority, Incorporated, is helping to ensure the sustainability of Historically Black Colleges and Universities (HBCUs) by implementing an Alpha Kappa Alpha, Inc., HBCU Endowment Initiative at each accredited four-year HBCU and by encouraging students to attend HBCUs;Whereas through its HBCU for Life program, Alpha Kappa Alpha Sorority, Incorporated, has raised $1,000,000 in one day for three consecutive years and distributed these funds to HBCUs to establish an endowment on each of the 106 HBCU campuses;Whereas among the many accomplished members of Alpha Kappa Alpha are eight Members of the 117th Congress—(1)Alma S. Adams (NC–12);(2)Sheila Jackson Lee (TX–18);(3)Eddie Bernice Johnson (TX–30);(4)Terri A. Sewell (AL–07);(5)Lauren Underwood (IL–14);(6)Bonnie Watson Coleman (NJ–12);(7)Nikema Williams (GA–05); and(8)Frederica S. Wilson (FL–24); andWhereas Kamala Harris, the first woman to serve as the Vice President of the United States as well as the first Black and South Asian woman to serve as Vice President, is a member of Alpha Kappa Alpha; Now, therefore, be it That the House of Representatives recognizes Alpha Kappa Alpha Sorority Inc.’s 113 years of service to all mankind.